Spolzino and Lifson, JJ.
dissent, in part, and vote to dismiss the appeal from the order, reverse the judgment, grant the petition to the extent of remitting the matter to the Supreme Court, Nassau County, for the entry of a judgment directing the respondents-respondents to reduce those assessments that fail *1001to comply with RPTL 1805 (1), otherwise deny the petition, and deny the motion for the reasons stated in their dissents in Matter of Briffel v County of Nassau, 31 AD3d 79, 86, 97 [2006], Spolzino and Lifson, JJ., dissenting] [decided herewith]).